DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group 1, claims 15-26, in the reply filed on 01/19/2022 is acknowledged. The traversal is on the ground(s) that there should not be any undue burden.
This is not found persuasive because the instant application is a 371 national stage entry of a filed PCT application. The restriction requirement is based on a lack of unity of invention. Furthermore, the requirements for a lack of unity finding do not require burden under 37 CFR 1.475.
Claims 27 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/19/2022.

Priority
	The examiner notes the present application claims priority to PCT application CN2017/110252 filed on 11/09/2017.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings (Fig. 10) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;

A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The use of terms, e.g., “NEB” signifying New England BioLabs Inc. on page 22, which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings are objected as being pixelated (e.g., Fig. 10) and text is small in size.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing 

Claim Interpretation
Claim 15 recites a hook probe without providing an explicit definition in the specification of the term. Therefore, a hook probe will be interpreted as a nucleic acid molecule with a structure comprising a first part being complementary to a single strand of a target and a second part being non-complementary to the target where the end of the second part is ligatable. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 24 and 25, the claims encompass an initial step requiring the fragmented nucleic acid fragment to be end-repaired and dephosphorylated. Following the modification, a 3’-adapter is connected to the end-repaired and dephosphorylated fragments and a hook probe is annealed and hybridized to the fragment. Figure 6 illustrates that reflected of claims 24 and 25 with more detail, e.g., blunt end ligation, denaturing, phosphorylation, etc. While claim 15 encompasses the hook probe annealing and hybridizing to single-stranded targets, claims 24 and 25 reflect the double-stranded fragment to be end-repaired. This results in the single-strand portion of double-stranded fragments to be “filled” with nucleic acids and the formation of blunt ends, hindering annealing and hybridization of the hook probe. The specification does not provide guidance to how the methods of claims 24 and 25 comprise steps of connecting adapters and annealing/hybridizing hook probes to end-repaired and dephosphorylated fragments without steps of blunt end ligation and denaturation as encompassed by claims 24 and 25.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claim 24, the claim recites (lines 13-14) “the functional 5’-phosphate group” and “the 3’ hook probe”, both of which lacks antecedent basis.
Regarding claim 25, the claim recites (lines 9-10) “the functional 5’-phosphate group” and “the 3’ hook probe”, both of which lacks antecedent basis.
Regarding claims 24 and 25, the claims are rejected as being incomplete for lacking a denaturing step; the denaturing step being essential as end-repair is understood to be a process involving double-stranded nucleic acids resulting in the formation of blunt ends. In a subsequent step, to anneal and hybridize probes to a complementary single-strand, denaturing the end-repaired nucleic acid is necessary.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirino (“Dumbbell-PCR: a method to quantify specific small RNA variants with a single nucleotide resolution terminal sequence”, Nucleic Acids Research, 2015, 43(12), 1-12).
	Regarding claim 15, Kirino teaches a method comprising annealing and ligating a hook probe to a nucleic acid target where the probe comprises a target-specific region complementary to a single stranded portion of the target and a non-complementary sequence comprising a ligatable end to the target. See Fig. 1 and pages 2-5 for related Materials and Methods and Results and Discussion text.
Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20160304948 A1).
	Regarding claim 15, Lee teaches a method comprising annealing and ligating a hook probe to a nucleic acid target where the probe expresses a target-specific region complementary to a single stranded portion of the target and a non-complementary sequence comprising a ligatable end to the target. See Fig. 3 and para [0086]-[0090].
	Regarding claim 16, Lee teaches methods of tagging nucleic acid targets with probes and digesting any nucleic acid with a free termini using exonucleases. See para [0101].
	Regarding claim 17, Lee teaches subjecting the ligation product to PCR amplification using internal primers comprising universal sequences adding universal sequences to the target sequence. Here, the target sequence comprising the universal sequence is complementary to external primers. See para [0092]. Universal primers are defined in the art as primers that bind to a common sequence. Because Lee is interested in using internal and external primers that comprise universal sequences to amplify a region 
	Regarding claim 18, Lee teaches nucleic acids can be linearized by digestion with a restriction enzyme that recognizes a site in the stem of the adapter(s). Here, the sequence complementary to the target and the stem-loop structure of Lee’s adapters map to the target-specific region (i.e., CGCGGT of Fig. 3) and hook region respectively. Therefore, Lee teaches the hook region comprises a restriction binding site with subsequent cleavage using a restriction enzyme. See Fig. 3 and para [0114].

Claims 15-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang (US 20180245132 A1; filed on Feb. 24, 2017).
The applied reference has common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claims 15-18, Jiang teaches a method comprising annealing hooked probes to target nucleic acids; the hooked probes being a 3’ hook probe and/or a 5’ hook probe comprising a target-specific region and a non-complementary target region (i.e., the hook region) comprising a ligatable end to the target. See claim 59, Fig. 1-9 and para [0019].

	Jiang teaches amplifying the hook probe-target complex via PCR using universal primers. See claim 61, fig. 2-4, and para [0026] and [0034]-[0037].
	Jiang teaches the probes comprise restriction enzyme binding sites or modified nucleotides that are capable of being cleaved. See claim 72, fig. 3 and para [0008] and [0080].
	Regarding claim 19, Jiang teaches the method of claim 15 as discussed above.
	Jiang teaches the structures of the 3’ and 5’ hook probes as described in instant claim 19 where the hook regions comprise universal primer binding sites. See claims 59 and 61, fig. 2 and para [0007] and [0076]-[0079].
	Jiang teaches steps of (1) annealing the probes to the target, (2) ligating the hydroxy group of the 5’ hook probe and the phosphate group of the 3’ hook probe to the corresponding ends of the target, (3) digesting single-stranded nucleic acids in the sample using exonuclease and (4) performing PCR amplification using universal primers with binding sites to that on the hook region. See claims 59, 61, 63, and 68-71 and 73, fig. 2 and para [0076]-0079].
	Regarding claim 20, Jiang teaches the method of claim 15 as discussed above.
	Jiang teaches the structures of the 3’ and 5’ hook probes as described in instant claim 20 where the hook regions comprise restriction enzyme binding sites or modified nucleotides that are capable of being cleaved. See claims 59 and 72, fig. 3 and para [0008] and [0080].
	Jiang teaches steps of (1) annealing the probes to the target, (2) ligating the hydroxy group of the 5’ hook probe and the phosphate group of the 3’ hook probe to the corresponding ends of the target, (3) digesting single-stranded nucleic acids in the sample using exonuclease and (4) cleaving the restriction enzyme binding site or modified nucleotides. See claims 59, 63, and 68-72, fig. 3 and para [0008] and [0080].
Regarding claim 21, Jiang teaches the method of claim 15 as discussed above.
	Jiang teaches the structure of the 3’ hook probe as described in instant claim 21. See claim 59, fig. 4 and para [0009] and [0081].
	Jiang teaches steps of (1) annealing the probes to the target, (2) ligating the phosphate group of the 3’ hook probe to the corresponding end of the target, (3) digesting single-stranded nucleic acids in the sample using exonuclease, (4) performing a primer extension using primer complementary to the hook region, (5) adding an adapter to the extension product and (6) performing PCR amplification using primers with binding sites to that on the hook region and adapter. See claims 59, 63, 68, 69, 71 and 73, fig. 4 and para [0009] and [0081].
	Regarding claim 22, Jiang teaches the method of claim 15 as discussed above.
	Jiang teaches the structure of the 3’ hook probe as described in instant claim 22 where the hook region comprises restriction enzyme binding sites or modified nucleotides that are capable of being cleaved. See claims 59 and 72, fig. 4 and para [0009] and [0081].
	Jiang teaches steps of (1) annealing the probes to the target, (2) ligating the phosphate group of the 3’ hook probe to the corresponding end of the target, (3) digesting single-stranded nucleic acids in the sample using exonuclease, and (4) cleaving the restriction enzyme binding site or modified nucleotides. See claims 59, 63, 68, 69, 71 and 72, fig. 4 and para [0009] and [0081].
	Regarding claim 23, Jiang teaches the method of claim 15 as discussed above.
	Jiang teaches the structure of the 3’ hook probe as described in instant claim 23. See claim 59, fig. 4 and para [0009] and [0081].
	Jiang teaches steps of (1) annealing the probes to the target, (2) ligating the phosphate group of the 3’ hook probe to the corresponding end of the target, (3) digesting single-stranded nucleic acids in the sample using exonuclease, (4) performing a primer extension using primer complementary to the hook region (i.e., an adjacent region to the target region), (5) adding an adapter to the extension product and 
	Regarding claim 24, Jiang teaches the method of claim 15 as discussed above.
	Jiang teaches the structure of the 5’ hook probes as described in instant claim 24 where the hook regions comprise universal primer binding sites. See claims 59 and 61, fig. 5 and para [0010] and [0082].
	Jiang teaches steps of (1) end repairing and dephosphorylating the target, (2) connecting a universal adapter to the end repaired and dephosphorylated nucleic acid, (3) annealing the probe to the target, (4) ligating the hydroxy group of the 5’ hook probe to the corresponding ends of the target, (3) digesting single-stranded nucleic acids in the sample using exonuclease and (4) performing PCR amplification using universal primers with binding sites to that on the hook region and adapter. See claims 59, 61, 63, 68-70 and 73, fig. 5 and para [0010] and [0082].
	Regarding claim 25, Jiang teaches the method of claim 15 as discussed above.
	Jiang teaches the structure of the 5’ hook probes as described in instant claim 25 where the hook region comprises restriction enzyme binding sites or modified nucleotides that are capable of being cleaved. See claims 59 and 72, fig. 5 and para [0010] and [0082].
	Jiang teaches steps of (1) end repairing and dephosphorylating the target, (2) connecting an adapter comprising the restriction enzyme binding site or modified nucleotides that are capable of being cleaved to the end repaired and dephosphorylated nucleic acid, (3) annealing the probe to the target, (4) ligating the hydroxy group of the 5’ hook probe to the corresponding end of the target, (5) digesting single-stranded nucleic acids in the sample using exonuclease and (6) cleaving the restriction enzyme binding site or modified nucleotides. See claims 59, 63, 68-70 and 72, fig. 4 and 5 and para [0009], [0081] and [0082].
	Regarding claim 26, Jiang teaches the method of claim 15 as discussed above.

	Jiang teaches steps of (1) annealing the probe to the target, (2) ligating the phosphate group of the 5’ hook probe to the corresponding end of the target, (3) perform an extension reaction with the 3’ end of the probe being the starting point, (4) digesting single-stranded nucleic acids in the sample using exonuclease, (5) connecting an adapter to the extension product and (6) performing PCR amplification using primers with binding sites to that on the hook region and adapter. See claims 59, 63, 68, 69, 71 and 73, fig. 5 and 6 and para [0010], [0082] and [0083].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 15-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino (“Dumbbell-PCR: a method to quantify specific small RNA variants with a single nucleotide resolution terminal sequence”, Nucleic Acids Research, 2015, 43(12), 1-12) in view of Lee (US 20160304948 A1).
    	Note, while claim 15 is anticipated by Kirino, claim 15 is also rendered obvious as encompassing the embodiments of claims 16-20.	
	Regarding claims 15-20, and 22, Kirino teaches a method comprising annealing and ligating a hook probe to a nucleic acid target where the probe expresses a target-specific region complementary to a single stranded portion of the target and a non-complementary sequence comprising a ligatable end to the target (i.e., the hook region). See Fig. 1 and pages 2-5 for related Materials and Methods and Results and Discussion text.
Kirino teaches the hook probes comprising the structures recited in the instant claims where the 3’ end of the 5’ hook probe has a functional hydroxy group ligated to the 5’ end of the target strand; and where the 5’ end of the 3’ hook probe has a functional phosphate group ligated to the 3’ end of the target strand. See Fig. 1 and pages 2-5 for related Materials and Methods and Results and Discussion text.
	Kirino teaches the probes can possess complementary sequences to primers. See previously cited text.
	Kirino falls silent to teach (1) digesting ligation products, excess targets and excess hook probes using single-stranded exonuclease with regards to claims 16, 19, 20 and 22, (2) subjecting the probe-target complex to PCR using universal primers with regards to claims 17 and 19, and (3) using a restriction 
	Similar to Kirino, Lee teaches engineering nucleic acid probes to selectively target nucleic acid molecules for analysis.
	Regarding claims 16, 19, 20 and 22, Lee teaches digesting any nucleic acid with a free termini using exonucleases. See para [0101].
Regarding claims 17 and 19, Lee teaches subjecting the ligation product to PCR amplification using internal primers comprising universal sequences adding universal sequences to the target sequence. Here, the target sequence comprising the universal sequence is complementary to external primers. See para [0092]. Universal primers are defined in the art as primers that bind to a common sequence. Because Lee is interested in using internal and external primers that comprise universal sequences to amplify a region within a sequence (i.e., the target region), the primers are complementary to a common sequence and therefore, map to be considered universal primers.
	Regarding claims 18, 20 and 22, Lee teaches sequences, including probes with a structure similar to that of Kirino, comprising restriction enzyme binding sites used for cleavage. See para [0114].
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Kirino to include the teachings discussed above used in the method taught by Lee. One would have been motivated to make the suggested modification because (1) sample purification by exonuclease degradation prevents unwanted crosstalk between previously unreacted molecules, (2) the use of universal primers would allow one to add a predetermined sequence configured to facilitate amplification as suggested by Lee, see para [0049] and [0092], and (3) using a restriction enzyme binding site and restriction enzyme can allow for circular nucleic acids to become fully or partially linearized as suggested by Lee, see para [0114]. The suggested modification would possess . 

Claims 21, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino (“Dumbbell-PCR: a method to quantify specific small RNA variants with a single nucleotide resolution terminal sequence”, Nucleic Acids Research, 2015, 43(12), 1-12) in view of Lee (US 20160304948 A1) as applied above, and in further view of Fu (US 20160257993 A1).
Regarding claims 21, 23 and 26, Kirino teaches a method comprising annealing and ligating a hook probe to a nucleic acid target where the probe expresses a target-specific region complementary to a single stranded portion of the target and a non-complementary sequence comprising a ligatable end to the target (i.e., the hook region). See Fig. 1 and pages 2-5 for related Materials and Methods and Results and Discussion text.
Kirino teaches the hook probes comprising the structures recited in the instant claim where the 5’ end of the 3’ hook probe has a functional phosphate group ligated to the 3’ end of the target strand. See Fig. 1 and pages 2-5 for related Materials and Methods and Results and Discussion text.
Kirino teaches performing an extension reaction with the 3’ end of the 3’ hook probe as the reaction start point for the polymerase with regards to claim 26. See Supplementary Material Fig. S2A.
Kirino teaches PCR amplification using primer sequences complementary to the hook region of the 3’ hook probe. See Fig. 1 and pages 2-5 for related Materials and Methods and Results and Discussion text.
While Kirino does not explicitly teach primer extension reactions using primers sequences complementary to the target region sequence or adjacent region thereof, Kirino does teach using primers with binding sites in the hook region, as discussed above. Here, the hook region can be considered an adjacent region to the target region in view of the analysis above. 

Lee teaches digesting any nucleic acid with a free termini using exonucleases. See para [0101].
Fu teaches performing a primer extension reaction (Fig. 37A), connecting an adapter to the 5’-end of the extension reaction (Fig. 37C) and performing PCR with a primer sequence complementary to the adapter (Fig. 37C and 37D). See Fig. 37, para [0056] and Example 6.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Kirino with (1) the teachings of Lee as sample purification by exonuclease degradation prevents unwanted crosstalk between previously unreacted molecules and (2) the teachings of Fu to include the extension reaction, adapter approach and PCR amplification technique to optimize nucleic acid analysis by performing reactions that maximize product yield for subsequent sequencing. Additionally, the adapter approach taught by Fu allows one functionalize target sequences sourced from single cells with tags for further analysis purposes, e.g., barcoding target sequences. The suggested modification has reasonable expectancy of success as Kirino’s method demonstrates similar fundamentals of target probing and amplification to that taught by the secondary references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11091791 B2 in view of Jiang (US 20180245132 A1). 
Regarding claims 15-26, ‘791 recites a method of producing hook probe-product complexes comprising a 5’ hook probe and a 3’ hook probe with structures to that of the instant claims, i.e., a target specific region and a non-complementary target region with a ligatable end. See claim 1-17.
‘791 recites ligating the probes to the target. See claim 1-17.
‘791 recites contacting the probe-target complex with an exonuclease to digest single-stranded nucleic acids. See claims 1-19.
‘791 recites the probes comprise universal primer binding sites and amplifying the target nucleic acid. See claims 1-17.
‘791 recites the hook probes comprise restriction enzyme binding sites. See claim 1-17.
‘791 does not recite (1) performing primer extension reactions, (2) adding adapters to extension products and performing amplification, (3) end-repairing and dephosphorylation and subsequently adding universal adapters and amplifying the sequence and (4) performing extension reactions beginning at the 3’ end of the 3’ hook probe.
Jiang teaches performing primer extension reactions. See figure 4.
Jiang teaches adding adapters to extension products and further performing amplification. See figure 4 and paragraph [0081].
Jiang teaches end-repair and phosphate removal (i.e., dephosphorylation) and subsequently adding universal adapters and amplifying the sequence. See figure 5 and paragraph [0082].
Jiang teaches performing extension reactions beginning at the 3’ end of the 3’ hook probe. See figures 4 and 6.
	It would have been obvious to one of ordinary skill in the art to combine the teachings within the claims of ‘791 with the teachings of Jiang to encompass the instant claims. One would be motivated to make the suggested combination as current nucleic acid enrichment methods still present a significant 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is 571-270-5561. The examiner can normally be reached Mon. - Thurs. 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Dauner can be reached at 571-270-3574. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.J.O./Patent Examiner, Art Unit 1635            	/JOSEPH G. DAUNER/                                                                        Primary Examiner, Art Unit 1634